t c summary opinion united_states tax_court alan a and mary e sjoberg petitioners v commissioner of internal revenue respondent docket no 12245-07s filed date alan a and mary e sjoberg pro sese michael a pesavento for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 the primary issue for decision is whether on their federal_income_tax return petitioners may treat gambling winnings and expenses as business income and expenses or whether the gambling winnings must be treated as other income and the expenses as miscellaneous_itemized_deductions the resolution of this issue affects only the taxable_amount of petitioners’ social_security_benefits unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background some of the facts have been stipulated and are so found petitioners resided in minnesota in petitioners were recreational gamblers in petitioners received dollar_figure in wage income dollar_figure in business income dollar_figure as an individual_retirement_account ira distribution and dollar_figure in social_security_benefits also in petitioner mary e sjoberg won a dollar_figure slot machine jackpot which was fully offset by her gambling expenses the casino submitted to petitioners and respondent a form w-2g certain gambling winnings reporting the dollar_figure jackpot on their joint federal_income_tax return petitioners did not include the dollar_figure jackpot in income and they did not claim their offsetting gambling expenses rather petitioners simply attached a handwritten note to their return disclosing the dollar_figure jackpot petitioners also treated only dollar_figure of their social_security_benefits as includable in income on audit respondent determined that petitioners must include the dollar_figure jackpot in gross_income offset by a dollar_figure gambling loss deduction but triggering a mechanical dollar_figure increase in petitioners’ taxable social_security_benefits and a dollar_figure decrease in allowable miscellaneous_itemized_deductions respondent also determined a dollar_figure accuracy-related_penalty under sec_6662 discussion petitioners do not dispute that under the provisions of the internal_revenue_code respondent’s adjustment with respect to the federal_income_tax treatment of their dollar_figure gambling winnings and offsetting expenses is correct including the effect thereof on the taxability of petitioners’ social_security_benefits petitioners however contend that this treatment of gambling winnings and losses is discriminatory against the elderly and should not be enforced petitioners note that today’s casinos are like disneyland to the elderly offering all sorts of freebies to entice the elderly into casinos to gamble petitioners contend that respondent needs to update the tax rules to take into account today’s casino operators casino operations and customers petitioners complain that it is just too easy for the elderly to gamble and therefore that the tax rules applicable thereto are outdated and should not be enforced--particularly those rules that affect the taxability of social_security_benefits lastly petitioners allege that some types of gambling winnings are not required to be reported to respondent by the casinos generally poker and blackjack and petitioners claim that such differences in the reporting of gambling winnings constitute discrimination petitioners’ arguments raise policy issues that do not relieve petitioners of their liability for the determined deficiency we sustain respondent’s determination of the dollar_figure deficiency in petitioners’ federal_income_tax and the dollar_figure accuracy-related_penalty under sec_6662 decision will be entered for respondent
